Title: To Alexander Hamilton from Tobias Lear, 15 December 1799
From: Lear, Tobias
To: Hamilton, Alexander


Mount Vernon Decr. 15th: 1799
Dear Sir,
With the most sincere grief do I communicate to you the information of the Death of our beloved General Washington.

After a short and severe illness of about twenty hours, he expired last evening, between ten and eleven o’clock. He had taken cold and complained of a sore throat on friday; but considered it only as a slight disorder. On Saturday Morning about 3 o’clock, he became ill. Doctor Craik attended him, and found his was severely afflicted with the Quincy (as it is usually called). His situation appeared alarming, and Doctor Dick of Alexandria, and Doctor Brown of Port Tobacco, were sent for, and came immediately. But all the aid of Medicine had not the desired effect. Bearing his distressed situation with the fortitude of an Hero, he retained his composure and reason to the last moment, and died, as he had lived, a truly great man.
With very great respect,   I am dear Sir   Your most Obedt. Servt.

Tobias Lear.
Major General Hamilton.

